                                                                        Case 2:19-cv-00899-GMN-BNW Document 8 Filed 06/19/19 Page 1 of 3



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                           IN THE UNITED STATES DISTRICT COURT

                                                                   11                                FOR THE DISTRICT OF NEVADA

                                                                   12                                                  -*-
ALVERSON TAYLOR & SANDERS




                                                                   13 MARESHA W. TAMENE,                                    Case No. 2:19-cv-00899-GMN-BNW
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14              Plaintiff,                                  JOINT STIPULATION AND ORDER
                                                                   15 v.                                                       EXTENDING DEFENDANT TRANS
                                           LAWYERS

                                           SUITE 200




                                                                                                                                UNION LLC’S TIME TO FILE AN
                                                                   16 ARVEST CENTRAL MORTGAGE CO.,                            ANSWER OR OTHERWISE RESPOND
                                                                      TOYOTA MOTOR CREDIT CORP.,                                 TO PLAINTIFF’S COMPLAINT
                                                                   17 EQUIFAX INFORMATION SERVICES,
                                                                                                                                       (FIRST REQUEST)
                                                                   18 LLC, AND TRANS UNION LLC,
                                                                   19              Defendants.

                                                                   20          Plaintiff Maresha W. Tamene (“Plaintiff”), and Defendant Trans Union LLC (“Trans
                                                                   21
                                                                        Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant
                                                                   22
                                                                        Trans Union’s Time to Respond to Plaintiff’s Complaint.
                                                                   23
                                                                               On May 28, 2019, Plaintiff filed her Complaint. On May 31, 2019, Trans Union was served
                                                                   24

                                                                   25   with Plaintiff’s Complaint. The current deadline for Trans Union to answer or otherwise respond to

                                                                   26   Plaintiff’s Complaint is June 21, 2019.
                                                                   27

                                                                   28
                                                                                                                        1                             KB/26253
                                                                        Case 2:19-cv-00899-GMN-BNW Document 8 Filed 06/19/19 Page 2 of 3



                                                                    1          Trans Union requires additional time to investigate, locate and assemble documents relating
                                                                    2   to Plaintiff’s claims. In addition, Trans Union’s counsel will need additional time to review the
                                                                    3
                                                                        documents and respond to the allegations in Plaintiff’s Complaint.
                                                                    4
                                                                               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    5

                                                                    6   respond to Plaintiff’s Complaint up to and including July 12, 2019, provided that Trans Union’s

                                                                    7   Counsel will participate in a 26(f) Discovery Scheduling Conference. This is the first stipulation for

                                                                    8   extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                    9
                                                                               Dated this 19th day of June 2019.
                                                                   10
                                                                                                                   ALVERSON TAYLOR & SANDERS
                                                                   11
                                                                                                                    //S// Trevor R. Waite
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                   Kurt Bonds, Esq.
                                                                   13                                              Nevada Bar No. 6228
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                   Trevor Waite, Esq.
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                              Nevada Bar No. 13779
                                                                                                                   6605 Grand Montecito Pkwy., Suite 200
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                   Las Vegas, Nevada 89149
                                                                   16                                              Telephone: (702) 384-7000
                                                                                                                   Facsimile: (702) 385-700
                                                                   17                                              kbonds@alversontaylor.com
                                                                                                                   twaite@alversontaylor.com
                                                                   18
                                                                                                                   Counsel for Trans Union LLC
                                                                   19                                              KNEPPER & CLARK LLC
                                                                   20                                              //S// Matthew Knepper
                                                                                                                   Matthew I. Knepper
                                                                   21                                              Miles N. Clark
                                                                   22                                              5510 So. Fort Apache Road, Suite 30
                                                                                                                   Las Vegas, NV 89148
                                                                   23                                              Telephone: (702) 856-7430
                                                                                                                   Facsimile: (702) 447-8048
                                                                   24                                              matthew.knepper@knepperclark.com
                                                                                                                   miles.clark@knepperclark.com
                                                                   25

                                                                   26   ///

                                                                   27
                                                                        ///
                                                                   28
                                                                                                                          2                              KB/26253
                                                                        Case 2:19-cv-00899-GMN-BNW Document 8 Filed 06/19/19 Page 3 of 3



                                                                    1                                          ORDER
                                                                    2         The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    3   otherwise respond is so ORDERED AND ADJUDGED.
                                                                    4
                                                                              Dated this 20th day of June, 2019.
                                                                    5

                                                                    6

                                                                    7                                      UNITED STATES MAGISTRATE JUDGE
                                                                    8

                                                                    9
                                                                   10

                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                           LAWYERS

                                           SUITE 200




                                                                   15

                                                                   16

                                                                   17

                                                                   18
                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                   3                           KB/26253
